 In the Matterof TOLEDO STEELPRODUCTSCOMPANYandINTERNA-TIONAL UNION, UNITEDAUTOMOBILE,AIRCRAFTANDAGRICULTURALIMPLEMENTWORKERS OF AMERICA, LOCAL #12(C.I.0.)Case No. R-4526 (8-R-909)OPINIONANDORDER DENYING PETITIONDecember 29, 1945On January 12, 1943, the Board issued its certification of represent-atives in this case, declaring that International Union, United Auto-mobile, Aircraft and Agricultural Implement Workers of America,Local #12 (C. I. 0.), herein called the Union, had polled a majorityof votes cast in an election among employees of Toledo Steel ProductsCompany, Toledo, Ohio, herein called the Company, in a specifiedappropriate unit, and that the Union was, accordingly, the exclusiverepresentative of all such employees for the purposes of collectivebargaining pursuant to Section 9 (a) of the Act.On August 3, 1945, the Company filed with the Board a "Peti-tion . . . for Construction of Certification Order of January 12, 1943"and a supporting brief.The Union filed an opposing motion andbrief on September 5, 1945.The Company's petition recites, in sub-stance: that it recognized the Union for collective bargaining pur-posesfollowing our certification of January 12, 1943, and entered intoa contract with it after various proceedings before the National WarLabor Board, herein called N. W. L. B.; that on December 22, 1944,believing in good faith that the Union no longer represented a ma-jority of its employees, it served upon the Union a 30-day notice ofintention 'to terminate the contract, and has since refused the Union'srequest for further negotitions; that the Union thereupon institutednew proceedings before N. W. L. B. in the course of which that agency'sFifthRegionalBoard issued an interim directive order requiring theCompany to recognize the Union as the "proper collective bargainingagency" for its employees in view of the certification issued by thisBoard on January 12, 1943.The Company argues that our certification is stale and inoperative;and that the N. W. L. B.'s action precludes it from challenging the65 N. L.R. B., No. 12.56 TOLEDO STEEL PRODUCTS COMPANY57Union's present right to be recognized as the statutory bargainingagent of its employees, and having that issue determined by this Boardin proceedings under the Act. It requests that we conduct a hearingfor the purpose of receiving evidence bearing upon the present efficacyof the January 1943 certification.Upon consideration of the entire matter we have decided to denythe Company's request, for the issues raised by its petition are nowmoot.We are advised by the N. W. L. B. that the pending case beforeit involving the Company is completed except for compliance hear-ings and that in no event will any findings or order which that Boardmay issue in the case be more than advisory in character.' It is thusapparent that the Company is no longer liable to be compelled by theN. W. L. B. to honor a certification of this Board which the Companyregards as inoperative.Under the circumstances, we perceive no rea-son why any dispute between the parties concerning the Union's repre-sentative status cannot be resolved in the usual manner, by resort toproceedings under the Act in accordance with the established pro-cedures prescribed in our Rules and Regulations.Our denial of the Company's petition is not to be construed as' arecertification of the Union; nor will it prejudice. any rights orremedies the Union may enjoy under Sections 8 or 9 of the Act.ORDERIn accordance with the foregoing opinion the National Labor Rela-tions Board hereby orders that the Petition by Toledo Steel ProductsCompany for Construction of Certification Order of January 12,1943, be, and it hereby is, denied.In a letter dated November 26, 1945, addressed to the Chairman of this Board, LloydK Garrison, Chairman of the N. W. L. B , stated :"Prior to VJ Day it was our custom after compliance hearings, if non-compliance con-tinued, to refer the case to the Economic Stabilization Director for such action as theexecutive branch of the government might wish to take with respect to the applicationof executive sanctions, such as seizure of the property or the cancellation of War Pro-duction priorities or allocations of raw material.Since VJ Day the Board's policy hasbeen not to refer any cases to the executive branch for the application of sanctions.Instead, the Board has provided simply for the issuance of findings of fact with regard tonon-compliance after which the cases are closed.That policy will continue to be followed."